Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 

Argument (regarding claim 1): Applicant amended claim 1 to include a new limitation “and a remote personal interface in wireless communication with the proximity sensing component and the alerting component” and argued that Mamishev does not disclose the new limitation (Remarks 5/13/2022, page 6, 4th last paragraph). 
Response: Examiner respectfully disagrees. Mamishev discloses this limitation in [0028]. See claim 1 rejection below for further details. 

Argument (regarding claim 8): Applicant argued that Fig. 1 of Sobol shows that references numbers 100 and 200 are essentially the same device (Remarks 5/13/2022, page 7, last line onwards). 
Response: Examiner respectfully disagrees. Sobol discloses a distinct device 100 on the user’s hand and refers to it in the specification as a wearable electronic device 100.  This device is not numbered 200. In CTNF (2/16/2022, page 9), examiner made it clear that the social distancing devices were the devices 200, the personal interface devices were the wearable electronic device 100 i.e. the device on the user’s hand. Elements 100 and 200 wirelessly communicate with each other over a intra pan P network, see [0039].
Further, Fig. 3 shows devices 100 and 200 as being separate devices, not  the same device, as  Applicant has stated.
Examiner’s argument is supported even more in [0051] of Sobol, where examples of element 200 are given e.g. ..”personal digital assistants (PDAs), mobile telephones, personal computers (PCs), laptop computers, mobile phones, fitness trackers, headphones, heart rate monitors or other radio-equipped platforms, as well as IoT-based beacons”. All of these, except maybe heart rate monitor and fitness tracker are not worn on a wrist.  Hence, element 200 cannot be the same device as wearable electronic device 100, which is shown worn on the user’s wrist. 

Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant amended claim 17 to include a new limitation and argued that the current reference does not disclose the new limitation. Examiner is now also using Sobol, which was used before for other claims in the previous Office Action, to reject claim 17. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mamishev et al. (US 20210335120)

Regarding claim 1, Mamishev discloses a social distancing device (Fig. 1; Title; Abstract) comprising:
a proximity sensing component comprising an adjustment element for selecting a proximity distance ([0026] discloses setting up a zone and detecting any distance within that zone; wherein the adjustment element function is done by the microprocessor);
an alerting component configured to provide an alert when triggered by the proximity sensing component (0005] – [0006] discloses various types of alerts);
and a mobile power source ([0019]; [0029] – [0030]; claim 3; wherein the mobile power source can be a battery);
and a remote personal interface in wireless communication with the proximity sensing component and the alerting component ([0028] discloses “In a further embodiment, the device sends time and date of the breach as the breach occurs and can automatically also send this information to a mobile device when the mobile device such as a phone or a tablet are nearby”; wherein the remote personal interface is the mobile device and wireless is inherent in the mobile device. Applicant’s specification [0014] discloses the remote personal interface can be a mobile device e.g. a smartphone).
 
Regarding claim 2, Mamishev discloses an attachment component for engaging a user (Fig. 3, elements 11 – 13; [0038]).

Regarding claim 3, Mamishev discloses the selectable proximity distance is twelve feet or less ([0022]; [0026]).

Regarding claim 4, Mamishev discloses the alerting component comprises an audible alert element ([0005] – [0006]).

Regarding claim 5, Mamishev discloses the alerting component comprises a vibrational alert element ([0005] – [0006]).

Regarding claim 6, Mamishev discloses the alerting component comprises a visual alert element ([0005] – [0006]).

Regarding claim 7, Mamishev discloses the visual alert element is a light ([0005] – [0006]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sobol et al. (US 20210337355).

Regarding claim 8, Sobol discloses a social distancing system (Abstract, especially 2nd sentence; Fig. 11, especially block 2300) comprising:
a plurality of social distancing devices (Fig. 11, block 2100 discloses “data from other devices…” i.e. plurality of devices; Fig. 1 discloses elements 200; [0035] discloses elements 200 can be “or other devices (collectively referred to as peripheral nodes) 200”; [0051] discloses “the external devices 200 may include personal digital assistants (PDAs), mobile telephones, personal computers (PCs), laptop computers, mobile phones, fitness trackers, headphones, heart rate monitors or other radio-equipped platforms, as well as IoT-based beacons, radio-equipped sensors such as the sensors S.sub.1, S.sub.2, S.sub.3 . . . S.sub.n all of which may form part of an individual's living or work space“; wherein the plurality of social distancing devices are interpreted as the elements 200 since the social distancing devices could be the radio equipped platforms or sensors);
a plurality of personal interface devices (Fig. 1 shows plurality of elements 100, wherein the personal interface devices are the wearable devices;  [0035], line 8+ discloses “A wearable electronic device (also referred to herein as a source node) 100 is used as a central part of the PAN P and may be affixed to a wearer W so that data related to one or more of the wearer W location, environment, activity and physiological (LEAP) attributes may be collected by sensors….”), each personal interface device in wireless communication with one of the social distancing devices over a network ([0039] discloses elements 100 in communication with elements 200 and states “ By way of example when the intra-PAN P wireless transmission is using a BLE-based protocol, BLE indications from the peripheral node 200 (as a BLE server) are made to the source node 100 as a BLE client as a way to establish suitable acknowledgment rather than mere notification”, wherein the network is the intra-PAN P network; Fig. 1 shows wearable device 100  on user’s hand wirelessly communicating with element 200); 
a mobile application comprising a set of computer readable software instructions stored on each personal interface device, that when executed by a processor of each personal interface device (Fig. 1, shows element 100 communicating with element 400, so application is inherent) configured to identify and provide notification to the respective social distancing device when any of the plurality of social distancing devices are within a predetermined distance of each other (Fig. 11, blocks 2100 – 2500; [0090]).
	
Sobol (in [0090]) discloses that block 2300 is executed in element 100, not at a distant database. However, Sobol discloses in block Fig. 11, block 2600 and [0090], 2nd last sentence, that a remote source/database/cloud is used. Having block 2300 executed on the personal device or on the server, using a database is merely a design choice and are obvious variations of each other. Having it done on device 100, limits the number of other devices it can be checked against and further the data on device 100 may not be updated as frequently as a central database is. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the check done on a server using the database because this would provide more up to data information. These are obvious variations of each other and under Rationales for Obviousness (MPEP 2143, Rationale F) not considered patentable.

Regarding claim 13, Sobol discloses the predetermined distance is six feet or less ([0030] discloses “….a preset distance (for example, six feet, per current Centers for Disease Control (CDC) guidelines…”).

Regarding claim 14, Sobol discloses each social distancing device is configured to provide an audible alert ([0030] discloses use of alerts: “In one form, proximity monitoring may include sending or receiving device alerts (such as through audible, visual or haptic means”).

Regarding claim 15, Sobol discloses the each social distancing device is configured to provide a vibrational alert ([0030] discloses use of alerts: “In one form, proximity monitoring may include sending or receiving device alerts (such as through audible, visual or haptic means”).

Regarding claim 16, Sobol discloses the each social distancing device is configured to provide a visual alert ([0030] discloses use of alerts: “In one form, proximity monitoring may include sending or receiving device alerts (such as through audible, visual or haptic means”).


Claims 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sobol et al. (US 20210337355) in view of Mamishev et al. (US 20210335120).

Regarding claim 9, Sobol discloses an alerting component configured to provide an alert when triggered by the proximity sensing component (Fig. 11, block 2300; [0090]).
Sobol does not disclose each social distancing device comprises a proximity sensing component comprising an adjustment element for selecting a proximity distance. 
In the same field of endeavor, however, Mamishev discloses each social distancing device comprises a proximity sensing component comprising an adjustment element for selecting a proximity distance ([0026] discloses setting up a zone and detecting any distance within that zone; wherein the adjustment element function is done by the microprocessor).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mamishev in the system of Sobol because this would allow one to select the distance range within which n alert will be generated.

Regarding claim 10, Sobol does not disclose each proximity sensing component is configured to detect motion.
In the same field of endeavor, however, Mamishev discloses each proximity sensing component is configured to detect motion ([0027]; [0037]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mamishev in the system of Sobol because this would allow one to determine distance based on motion of other people nearby, as disclosed by Mamishev.

Regarding claim 11, Sobol implies an attachment for the wearable device ([0028] discloses “…. the individual to whom the wearable electronic device is attached”, attachment inherent). 
Sobol does not disclose the attachment for the social distancing device.
In the same field of endeavor, however, Mamishev discloses each social distancing device comprises an attachment component for engaging a user (Fig. 3, elements 11 – 13; [0038]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mamishev in the system of Sobol because this would allow the user to attach the social distancing device to him/her self.

Regarding claim 12, Sobol does not disclose each social distancing device is rechargeable. each social distancing device is rechargeable.
In the same field of endeavor, however, Mamishev discloses each social distancing device is rechargeable (claim 3).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mamishev in the system of Sobol because this would allow the social distancing device to be recharged, so that it can be repeatedly used.

Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mamishev et al. (US 20210335120) in view of Sobol et al. (US 20210337355) 

Regarding claim 17, Mamishev discloses a method of maintaining social distancing (Fig. 1; Title; Abstract) comprising the steps of:
activating a social distancing device ([0027]);
sending a signal up to a predetermined distance from the social distancing device ([0022]; [0027]);
receiving a feedback  to the social distancing device that someone is within the predetermined distance ([0022] – [0023]; [0027]);
and alerting a user that someone is within the predetermined distance ([0005] – [0006]).
Mamishev does not disclose using a separate user interface device in wireless communication with the social distancing device to access a remote database configured to identify and provide notification to the social distancing device when the selected proximity distance is breached.
In the same field of endeavor, however, Sobol discloses using a separate user interface device (Fig. 1, wearable device 100 on user’s hand) in wireless communication with the social distancing device (Fig. 1, element 200; [0039] discloses wireless communication via intra-PAN P network) to access a remote database configured to identify and provide notification to the social distancing device when the selected proximity distance is breached (Fig. 11, block 2600 and [0090], 2nd  last sentence, that a remote source/database/cloud is used; Fig. 11, block 2500; [0090]  discloses “….while event 2500 shows that an alert be sent in the event that social distancing guidelines are not satisfied by the proximity risk data….. “ ).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use a server database because this would provide more up to data information. 

Regarding claim 18, Mamishev discloses the social distancing device comprises a proximity sensing component comprising an adjustment element for selecting a proximity distance ([0026] discloses setting up a zone and detecting any distance within that zone; wherein the adjustment element function is done by the microprocessor);
and an alerting component configured to provide an alert when triggered by the proximity sensing component (0005] – [0006] discloses various types of alerts).

Regarding claim 19, Mamishev discloses the alert is audible, vibrational, or visual ([0005] – [0006]).

Regarding claim 20, Mamishev does not disclose the step of receiving a signal from a second social distancing device that is within the predetermined distance.
In the same field of endeavor, however, Sobol discloses the step of receiving a signal from a second social distancing device that is within the predetermined distance (Fig. 1, discloses elements 200 within PAN P; [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Sobol in the system of Mamishev because this would allow an alert to be generated when two social distancing devices are closer than 6 feet, as disclosed by Sobol.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to social distancing devices:

Bitetto et al. (US 20210319675) disclose social distancing devices and methods.
Bianchini et al. (US 20210314727) discloses social distancing device, system, and method.
Johnson et al. (US 20210306797) discloses systems, methods and devices for determining social distancing compliance and exposure risks and for generating contagion alerts.
Bugbee et Al. (Us 20210295662) Discloses Social Distancing Device, System and Method

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632